Wyly, J.
The plaintiffs, claiming the privilege of a furnisher of supplies, sequestered fifty-four hales of cotton consigned to D. It.. Carroll & Co. by John R. Williams.
D. R. Carroll & Co. intervened, and, denying the privilege asserted1 by the plaintiffs, alleged that they received said cotton as the commission merchants of said Williams, to whom they had advanced supplies-, to the amount of $6110 72 to produce it, and that they have a privilege thereon superior to the plaintiffs.
Tiie court gave judgment setting aside the sequestration and dismissing the demand of the plaintiffs, and restca'ing the cotton to theintervenors, D. R. Carroll & Co., and recognizing the privilege of the-latter thereon for the amount claimed by them. The plaintiffs have-appealed.
The contest Is between the plaintiffs and the intervenors.
It appears that in 1866 John R. Williams purchased from the plaintiffs a lot of dry goods for the store kept by him on. the “ Willow Glen Plantation,” in the parish of Rapides, which plantation he was cultivating that year, and that the goods were purchased by him to he sold to the laborers on the place. The debt contracted for the goods-amounted to $3819 40, and the only evidence we find in reference to-their destination is the statement of Williams, who testified in the case. He says: “The goods mentioned in the account were sold to> the negroes by me on the Willow Glen Plantation; some were used in my family, and some left on hand not sold. I had a store on the plantation, from which these goods were sold.”
What part of the goods were sold to the laborers, what part was left, *470■on Land, and wliat part was consumed by the family of Williams, we are not informed by the record. But whether the merchandise was furnished to the laborers or not, an examination of the invoice thereof ■satisfies us that the plaintiffs are not entitled to the privilege which they assert. The items charged in the account were not necessary ■supplies. The following' are specimens: “Apron checks, gingham, Eng. long cloth, furniture, English barege, lawn, poplin, plaid organdie, jaconets, canton flannel, jeans and satinet pants, white cottoii hose, balm orals, pins, wallets, necklaces, buckles, needles, fancy ties, vests, green barege, Victoria lawn, swiss, brilliantine, mohair orientals, pearl buttons, plaid shawls,” etc. These articles were not necessary to the subsistence of the plantation, and the plaintiffs furnishing the same are not entitled to a privilege on the cotton sequestered by them.
It is therefore ordered that the judgment appealed from be affirmed, with costs.
Rehearing refused